   Case 1:17-cr-00151-MAC-KFG Document 157 Filed 12/09/19 Page 1 of 3 PageID #: 948



                                          UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 Beaumont Division
                                      THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:       Monday, December 9, 2019                               CASE NUMBER:                 1:17CR151-1
 LOCATION:      Beaumont – Courtroom 3                              CASE NAME:                   USA v. Ahmed
 COURTROOM DEPUTY:          Julia Colyer
 COURT REPORTER:         Chris Bickham                              DEFENDANT:           MOHAMED IBRAHIM AHMED
 INTERPRETER: Ranja Hijazeen & Ghada Atiech                         COUNSEL:                        Pro Se
 CALLED:              9:10 AM                                                          Advising Counsel: Geri Montalvo
 ADJOURNED:              5:47 PM                                    AUSA:                  Christopher Tortorice
 DURATION:         7 Hours 21 Minute                                DOJ:               Alicia Cook & Katie Sweeten

                                                     JURY TRIAL DAY 6

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

 Evidence presented:                     Government                          … Defendant
      Government’s                      … Exhibit List                        … Witness List
      Defendant’s                       … Exhibit List                        … Witness List
 … Parties conclude all evidence        … Parties present final arguments
 … Court provides jury with Jury Instructions/Court Charge
 … Jury begins deliberations            … Jury continues deliberations        … Jury submits jury note(s)
 … Jury reaches a verdict:
 … Trial ends                            Court remands defendant into the custody of the US Marshals

ADDITIONAL PROCEEDINGS:
 9:10 AM   Court is called. AUSA Christopher Tortorice is present on behalf of the government. Counsel Alicia Cook and
           Counsel Katie Sweeten are also present on behalf of the government. The defendant is present and in the custody
           of the US Marshals. Counsel Geri Montalvo is also present. The jury enters the courtroom.
 9:11 AM   AUSA Tortorice calls witness Katelyn Bruno. She is sworn, and AUSA Tortorice begins direct examination of the
           witness.
 9:29 AM   The government moves to admit government’s exhibit 30. The defendant objects based on relevancy. The Court
           conditionally admits government’s exhibit 30.
 9:42 AM   The defendant declines cross examination. The witness is excused with no objection.
 9:45 AM   AUSA Tortorice calls witness Haney Yousef. He is sworn, and AUSA Tortorice begins direct examination.
 9:50 AM   AUSA Tortorice offers government’s exhibits 31 and 33. The defendant objects that the exhibits are irrelevant.
 9:53 AM   The parties argue the objection. The Court overrules the objection, and government’s exhibits 31 and 33 are
           admitted.
 9:55 AM   The defendant begins cross examination of the witness.
 9:57 AM   The witness is excused with no objections.
 9:58 AM   Counsel Sweeten calls witness Kirk Yeager. He is sworn, and Counsel Sweeten begins direct examination.
 10:06 AM The government offers government’s exhibit 34. The defendant objects that the exhibit is irrelevant. The Court
           overrules the objection. Government’s exhibit 34 is admitted.
 10:35 AM The defendant objects that the question is leading. The Court overrules the objection.
 10:38 AM The defendant objects that the question is irrelevant. The Court overrules the objection.
                                                                 Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 157 Filed 12/09/19 Page 2 of 3 PageID #: 949



1:17CR151-1      USA v. Ahmed              MOHAMED IBRAHIM AHMED                      Jury Trial Day 6           Page 2

 10:45 AM     The Court excuses the jury for a break.
 11:03 AM     The Court addresses the parties outside the jury’s presence.
 11:10 AM     The jury returns to the courtroom. The defendant begins cross examination of the witness.
 11:12 AM     Counsel Sweeten objects that the question calls for speculation. The Court sustains the objection.
 11:13 AM     Counsel Sweeten objects that the question calls for speculation. The Court sustains the objection.
 11:16 AM     Counsel Sweeten objects that the defendant is testifying. The Court sustains the objection.
 11:18 AM     Counsel Sweeten objects that question is outside of the scope. The Court sustains the objection.
 11:20 AM     Counsel Sweeten objects that the question calls for speculation. The Court sustains the objection.
 11:21 AM     Counsel Sweeten calls witness Chris Day. He is sworn, and Counsel Sweeten begins direct examination of the
              witness.
 11:25 AM     The Court admits government’s exhibits 26A, 26B, 27A, and 27B with no objections.
 11:26 AM     The defendant objects to Counsel Sweeten’s statement, claiming it is misleading. The Court overrules the
              objection.
 11:41 AM     The defendant objects that the audio recording (government’s exhibit 26) is inaccurately transcribed. The Court
              overrules the objection.
 11:52 AM     The Court takes a 5-minute recess to resolve a technical issue.
 12:02 PM     The video (government’s exhibit 26) resumes.
 12:12 PM     The defendant interrupts and addresses the Court.
 12:18 PM     The defendant objects to the question, claiming it is misleading. Counsel Sweeten objects to the defendant’s
              objection, claiming the defendant is testifying. The Court overrules the defendant’s objection.
 1:02 PM      The defendant objects to the government publishing government’s exhibit 18A to the jury. The Court overrules
              the objection because the exhibit has already been admitted.
 1:04 PM      The Court excuses the jury for lunch. Court adjourns. (1 hour 29 minutes)
 2:33 PM      Court resumes. The jury returns to the courtroom. The defendant begins cross examination of the witness.
 2:41 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection. Counsel
              Sweeten objects again that the question is beyond the scope. The Court sustains the objection.
 2:47 PM      Counsel Sweeten objects that the question is irrelevant. The Court sustains the objection.
 2:49 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 2:50 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 2:52 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 2:54 PM      Counsel Sweeten objects that the question calls for speculation. The Court sustains the objection.
 2:55 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 2:57 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 3:00 PM      Counsel Sweeten objects because the defendant is testifying. The Court sustains the objection.
 3:05 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 3:06 PM      Counsel Sweeten objects that the question is beyond the scope. The Court sustains the objection.
 3:09 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection. The witness
              is excused with no objections. The government rests.
 3:13 PM      The defendant calls Tracy Masington. She is sworn, and the defendant begins direct examination of the witness.
 3:19 PM      Counsel Cook objects that the defendant is testifying. The Court sustains the objection.
 3:27 PM      Counsel Cook objects that the question calls for hearsay. The Court sustains the objection.
 3:31 PM      Counsel Cook objects that the question was asked and answered. The Court sustains the objection.
 3:37 PM      AUSA Cook begins cross examination of the witness.
 3:40 PM      The defendant begins redirect examination of the witness.
 3:43 PM      Counsel Cook objects that the question is unclear. The Court asks the defendant to clarify the question.
 3:45 PM      The Court excuses the jury for a break.

                                                                  Additional proceedings on next page
  Case 1:17-cr-00151-MAC-KFG Document 157 Filed 12/09/19 Page 3 of 3 PageID #: 950



1:17CR151-1      USA v. Ahmed              MOHAMED IBRAHIM AHMED                      Jury Trial Day 6           Page 3

 4:10 PM      The jury returns to the courtroom. The defendant releases the subpoena and allows witness Ian Wharton to be
              released. The defendant calls witness George Guitierrez. The witness is sworn, and the defendant begins direct
              examination of the witness.
 4:21 PM      Counsel Sweeten objects based on relevance. The Court sustains the objection.
 4:22 PM      Counsel Sweeten objects based on relevance. The Court sustains the objection.
 4:24 PM      Counsel Sweeten objects that the question is leading. The Court sustains the objection, and the Court instructs
              the defendant how to ask a non-leading question.
 4:35 PM      Counsel Sweeten objects that the defendant is testifying. The Court sustains the objection.
 4:39 PM      Counsel Sweeten objects that the question is leading. The Court sustains the objection.
 4:50 PM      Counsel Sweeten objects that the question pertains to a different venue. The Court sustains the objection.
 4:54 PM      The Court addresses the witness.
 4:56 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection. The Court
              admonishes the witness to answer the questions.
 5:03 PM      Counsel Sweeten objects that the question was asked and answered. The Court sustains the objection.
 5:05 PM      Counsel Sweeten objects that the question calls for speculation. The Court sustains the objection.
 5:10 PM      Counsel Sweeten objects that the question is irrelevant. The Court overrules the objection.
 5:25 PM      Counsel Sweeten objects that the question is irrelevant. The Court overrules the objection.
 5:29 PM      Counsel Sweeten objects that the question is irrelevant. The Court overrules the objection.
 5:30 PM      Counsel Sweeten objects that the question is irrelevant. The Court overrules the objection. The Court addresses
              the defendant.
 5:32 PM      The government declines cross examination. The witness is excused with no objection. The Court excuses the
              jury for the day. Proceedings continue outside the jury’s presence.
 5:47 PM      Court adjourns.
